Citation Nr: 0835989	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  05-04 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an ear disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
November 1974. 

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO), which denied the benefit sought on 
appeal.  During the pendency of the appeal, an October 2005 
decision by a Decision Review Officer granted service 
connection for bilateral hearing loss and tinnitus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that service connection is warranted for 
an ear disability because the condition has been chronic and 
recurrent since service.

The veteran was seen on numerous occasions during service for 
complaint of ear problems.  A January 1974 service medical 
record entry reflects that the veteran was seen for 
complaints of ear trouble for approximately four months; he 
was prescribed ear drops.  In March 1974, he reported having 
chronic pain and itching in his left ear; the diagnosis was 
pain left ear, normal examination.  No ear pathology was 
noted at separation.

During the course of this appeal, the veteran was afforded 
two pertinent VA examinations.  In a September 2004 VA ear 
disease examination report, the physician stated that the 
veteran had a 30-year history of recurrent otalgia and 
pruritis on the left side.  Based on his review of the claims 
folder and physical examination, the physician diagnosed him 
has having eustachian tube dysfunction with intermittent 
recurrent otitis externa.  The examiner, however, did not 
opine as to whether he had an ear disability that was related 
to or had its onset in service.  

The veteran was again formally evaluated by VA in September 
2005.  At the outset of his report, the physician noted that 
he had reviewed the claims folder and observed that the 
service medical records disclosed that the veteran was seen 
on numerous occasions for ear problems.  Physical examination 
found no active ear disease, including no evidence of otitis 
external, otitis media or eustachian tube dysfunction.  The 
physician stated, however, the eustachian tube dysfunction 
noted in the September 2004 VA examination report appeared to 
have resolved but was likely to return with increased 
symptoms of upper respiratory infection or sinusitis.

Thereafter, in an April 2006 statement, the veteran reported 
having ear problems, with fluid and "pressure" in both 
ears.

Thus, VA afforded the veteran two examinations, but it is 
unclear from the record whether he has a current ear 
disability that is related to or had its onset in service.  
When VA undertakes the effort to provide an examination in 
developing a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  As such, the Board has no discretion and must remand 
the veteran's claim for another VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  After associating with the claims 
folder any outstanding records, the RO 
should arrange for the veteran to 
undergo an appropriate VA examination 
to determine the nature, extent, onset 
and etiology of any ear disability, 
other than hearing loss and tinnitus, 
found to be present.  The claims folder 
should be made available to and 
reviewed by the examiner.  All 
indicated studies should be performed 
and all findings should be reported in 
detail.  The examiner should opine as 
to whether it is at least as likely as 
not that any ear disability found to be 
present, to specifically include 
otitis, had its onset in or is related 
to service.  In doing so, the examiner 
should acknowledge the veteran's report 
of a continuity of ear problems since 
service.  The examiner must also 
acknowledge and discuss the findings 
and conclusions contained in the 
September 2004 and September 2005 VA 
ear disease examination reports.  The 
rationale for all opinions expressed 
should be provided in a legible report.  

2.  Thereafter, the RO should 
adjudicate the veteran's claim.  If the 
benefit sought on appeal is not 
granted, the RO should issue an SSOC 
and provide the veteran and his 
representative an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

